Citation Nr: 0904367	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an August 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased initial 
evaluation for service-connected PTSD, currently evaluated as 
30 percent disabling.  At an August 2008 Board hearing, the 
Veteran indicated he applied for, and was denied, Social 
Security Administration (SSA) disability benefits.  However, 
the SSA decision and supporting documents are not part of the 
record.  In order to ensure that the appellant's claim is 
adjudicated on the basis of a complete evidentiary record, 
the SSA award letter and related evidence should therefore be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2008).

Further, the Board observes that, in addition to PTSD, the 
Veteran has been diagnosed with a depressive disorder.  VA's 
duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the Veteran's disabilities.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  As the 
record stands, the Board cannot determine the current 
severity of the Veteran's service-connected PTSD, as it is 
unclear whether his depressive disorder is manifested as part 
of his PTSD, or is a separate, unrelated disorder.  As such, 
he should be afforded a VA examination to determine the 
current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained. A response, 
negative or positive, should be 
associated with the claims file.

2.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of PTSD.  
Specifically, the examiner should offer 
an opinion as to whether the Veteran's 
currently diagnosed depressive 
disorder, and related symptoms, is 
manifest as part of the Veteran's PTSD 
or is a separate, unrelated disorder.  

The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and 
an explanation of the significance of 
the current levels of psychological, 
social, and occupational functioning 
which support the score.  The examiner 
should specifically comment on the 
impact of the Veteran's PTSD upon his 
social and industrial activities 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




